Peck, J.,
delivered the opinion of the Court.
This petition alleges that, in the months of January and February, 1864, one Richard Thorne was acting as an agent of the government, under the direction and authority of the assistant quartermaster of the army of the United States at Chicago, in purchasing lumber and materials for a barracks at Ottawa, in the State of Illinois, and that, as such agent, the claimant sold to him a large quantity of lumber to erect a barracks. That after the barracks were erected, Captain B. F. Reno, whom petitioner was informed was then quartermaster at Chicago, was to ascertain the quantity of lumber used in the erection of the barracks, so that claimant could receive a balance which he claimed was due to him, and that there was a neglect or omission to make such ascertainment.
That he has applied to Potter and Reno for payment, which they refused.
To this petition there is a traverse. This requires claimant to *383establish by proof all the material allegations of his petition, which he has failed to do. There is no proof before ns that Potter or Reno were quartermasters, or, if they were, that Thorne was ever appointed by either of them as an agent of the government, except his own testimony, and that is not sufficient. We are not aware of any authority given to a quartermaster to appoint government agents of which we can take judicial notice.
Mr. A. L. Merriman for the claimant.
Mr. J. J. Weed, Assistant Solicitor, for'the government.
This petition does not aver that an application has been made to the proper department to have this claim adjusted. It may have been paid. This allegation is required by our rules, for the protection of the government, when the claim is one ordinarily settled by a department, and a disregard of it will defeat the petition.
Unless the claimant shall amend within ten days, this petition will he dismissed.